The opinion of the court was delivered by
Barrett, J.
It was designed by the deed in question to insure the title in “ the hill farm ” as effectually in the persons designated as the title in the “ river farm.” The deed conveyed both to Worthington in trust for the uses specified ; and when those uses had been served, both farms were “ to become the property of the children of said William and Mary and their legal representatives.” There was no contingency involved that was to prevent such ultimate ownership of the property. In the case of “ the river farm ” it has been decided that the children and their personal representatives, and this plaintiff as one standing in that right, took a vested estate by that deed. 42 Yt. 395. The deed was held operative to the same intent and effect as if, without a trustee, it had conveyed a life estate to Mary, with remainder to the other persons designated. In the case of “ the hill farm,” there was an existing estate in dower in Elizabeth. The design of the deed was to give William a life estate in the reversion with remainder to the same persons as in case of “ the river farm.” To the effectuation of that design there was no more need for the interposition of a trustee than in the former case. A deed conveying directly to William the reversion of the existing dower for life, remainder to the other persons designated, would have given just the title and interest to the respective parties that it was designed to have result from the deed as it was drawn.
It is seen by examining the deed, that in reference to “ the *42river farm,” the trustee had functions of administration to perform for the behoof of Mary, the cestui of the life interest. But they embraced only the use, with no authority to dispose of the property in any respect. So that after that use, the title, with every right of absolute ownership, was, by that deed, secured to the children and their legal representatives of said William and Mary. But in reference to “ the hill farm ” — the subject of the present proceeding — there was no function of administration in the trustee. The use, involving possession, subject to the existing right of dower, was to be in the said William during his life, and then the same children and their representatives were to have that property by the same title and right as they were to have “ the river farm.” It is to be noticed that in respect to “ the river farm,” the trustee was not required by the deed to execute any conveyance to the takers after the life use of Mary, in order to invest them with title. It is also to be noticed that that deed does not provide for any conveyance by the trustee to the ultimate takers of “ the hill farm ” in case said William should survive the dower holder, Elizabeth. He did so survive, so that upon the actual facts, within the provisions of the deed, “ the hill farm ” is subject to the same consideration, as to title as affected by that deed, as was “ the river farm.”
It seems inferable that an arrangement had been negotiated between William and Mary for having the exclusive use by each, during their respective lives, of the respective parcels, and after that, their children to have the property in common in absolute right, as by direct inheritance from their parents, and that, as to the parcel for the use of Mary, it was regarded needful that it should be held, and managed, and the proceeds applied for her support by somebody besides herself; and hence the life use was conveyed in trust to said Worthington; and as the transaction was an entire one, it was thought advisable to embrace and finish it up by a single instrument; and so the other parcel was conveyed by that deed to the same person in trust — merely as title holder, with no function as to the possession or use of it. Owing to the dower right of said Elizabeth, the draftsman of the deed seemed to have a vague notion, that, if William died before the *43dower right had ceased, there would be need of a conveyance by the trustee to the children, not apprehending that their ownership of “ the hill farm ” had already been created by the same language as is used in creating their ownership of “ the river farm ” ; so that that provision for conveyance by the trustee was functionless surplusage. And the same remark is true as to the provision for a conveyance by the trustee to William, in case he should survive the dower right of Elizabeth, for his life interest had already been created by a prior part of the deed. It is to be remarked that this case does not involve the litigation of equitable as against legal rights — for all the parties stand upon the same'ground of right, and whatever right any one has is common to all, and created by the same provisions in the same instrument, and the defendants assert title in themselves under said deed as being a legal title in their plea — and only deny that the plaintiff is the heir or legal representative of said William S. Woodbury —or, as the heir and representative of said Charles E., that she is entitled to any part of the property. As before said, upon the decision in 42 Yt., Charles E. was one of the persons meant by “ the children of said William and Mary, and their legal representatives,” and this plaintiff is his heir — and so is entitled in his right — and that is the equal and same right as the defendants claim to have — viz : the right created by said deed of trust to said •Worthington.
Upon the views thus presented we do not feel it needful or expedient to follow the lead of counsel in exploring a region from which they profess to have returned without any appreciable fruit — feeling warranted in standing upon the principle and the views set forth by the court in the case in 42 Yt., and giving the deed the effect obviously designed by it; being the effect that the defendants claim for it in their own behalf, and which, as we have seen, is of the same effect in behalf of the plaintiff.
Upon the facts shown by the record we think the demurrer to the plea was well taken; and the judgment of the County Court is affirmed. Cause remanded for the carrying out of the order for partition.